Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 14, 2019

The Court of Appeals hereby passes the following order:

A20A0028. DARRIN PRESSLEY v. THE STATE.

       In 2012, a jury found Darrin Pressley guilty of criminal trespass, armed
robbery, and two counts of aggravated assault, and the trial court imposed a total
sentence of twelve years in prison, to be followed by eight years on probation. We
affirmed his judgment of conviction in 2015. Pressley v. State, 331 Ga. App. 175,
(770 SE2d 266) (2015). In October 2018, Pressley filed a motion to vacate a void
judgment, in which he raised several challenges to the validity of his convictions.
The trial court denied the motion (which the court identified as a “Motion to Set
Aside Order and Final Judgment”), and Pressley filed a direct appeal to the Supreme
Court, which transferred the matter to this Court. We lack jurisdiction.
       “[A] petition to vacate or modify a judgment of conviction is not an appropriate
remedy in a criminal case.” Harper v. State, 286 Ga. 216, 218 (1) (686 SE2d 786)
(2009). Any appeal from an order denying or dismissing such a petition or motion
must be dismissed. See Roberts v. State, 286 Ga. 532, 532 (690 SE2d 150) (2010);
Harper, 286 Ga. at 218 (2). Consequently, this appeal is hereby DISMISSED for lack
of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/14/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.